    Case 3:19-cv-00664-SMY Document 18 Filed 06/22/20 Page 1 of 5 Page ID #66




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ARDELL WALKER, JR., #M53100,                               )
                                                               )
                      Plaintiff,                               )
                                                               )
    vs.                                                        )            Case No. 19-cv-664-SMY
                                                               )
    OFFICER HARRIS, JOHN DOE #1                                )
    DOCTOR, and JOHN DOE #2,                                   )
                                                               )
                     Defendants.                               )

                                     MEMORANDUM AND ORDER

YANDLE, District Judge:

           Plaintiff Ardell Walker, Jr., an inmate of the Illinois Department of Corrections who is

currently incarcerated at Pinckneyville Correctional Center, filed this action for alleged

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He alleges deliberate

indifference in the treatment of his injury after a fall in his cell, in violation of the Eighth

Amendment, and seeks monetary damages.

           This case is now before the Court for preliminary review of the Second Amended

Complaint (Doc. 15) 1 pursuant to 28 U.S.C. § 1915A, which requires the Court to screen prisoner

Complaints to filter out nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of the

Complaint that is legally frivolous, malicious, fails to state a claim for relief, or requests money

damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

                                        The Second Amended Complaint

           Plaintiff makes the following allegations in the Second Amended Complaint: Plaintiff was




1
    Plaintiff’s first two Complaints (Docs. 1 and 9) were dismissed for failure to state a claim (Docs. 8 and 12).

                                                             1
    Case 3:19-cv-00664-SMY Document 18 Filed 06/22/20 Page 2 of 5 Page ID #67




placed in a single-man cell on May 3, 2019 (Doc. 15, p. 6). On May 5, 2019, he suffered a seizure

and fell, bruising his face. He tried to inform Officer Harris about his injuries, but Harris did

nothing. Plaintiff later spoke to John Doe Doctor, but he also did nothing for Plaintiff’s injuries

(Id.).

         Also, Plaintiff’s cell was dirty, dusty, and infected with bugs, but John Doe Staff did not

provide him with any cleaning supplies (Id.).

         Based on the allegations in the Second Amended Complaint, the Court finds it convenient

to organize the pro se action into the following Counts:

         Count 1:         Eighth Amendment deliberate indifference to medical needs
                          claim against Officer Harris and John Doe #1 Doctor for failing
                          to provide him with medical care after his seizure.

         Count 2:         Eighth Amendment deliberate indifference to his conditions of
                          confinement claim against John Doe Staff for failing to provide
                          him with cleaning supplies for his cell.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Second Amended Complaint but not addressed in this Order should be considered dismissed

without prejudice as inadequately pled under the Twombly pleading standard. 2

                                                   Discussion

                                                    Count 1

         Plaintiff adequately states a claim against Officer Harris and John Doe #1 Doctor in Count

1 for failing to provide him with care after his seizure. Estelle v. Gamble, 429 U.S. 97, 104 (1976);

Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         2
 Case 3:19-cv-00664-SMY Document 18 Filed 06/22/20 Page 3 of 5 Page ID #68




Cir. 2012) (delay in treatment). The Court will add the current warden of Pinckneyville, Jeff

Dennison, as a defendant in his official capacity only for purposes of identifying John Doe #1.

                                              Count 2

       Plaintiff fails to state a claim in Count 2. He refers to staff/John Doe but fails to provide

any identifying information. Nor does he indicate whether he is referring to one staff member or

several. Identifying a group of individuals as a defendant is improper. Instead, to state a colorable

§ 1983 claim against an individual or entity, Plaintiff must specifically identify them by name or

Doe designation. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Fed. R. Civ. P.

8(a)(2).

       Additionally, Plaintiff does not associate his claims with any particular individual; simply

referring to John Doe staff is not enough. That is because § 1983 “creates a cause of action based

on personal liability and predicated upon fault; thus liability does not attach unless the individual

defendant caused or participated in a constitutional violation.” Vance v. Peters, 97 F.3d 987, 991

(7th Cir. 1996).

       Finally, Plaintiff fails to indicate when he experienced the alleged unconstitutional

conditions or when and from whom (i.e. John Doe Correctional Officer #1, John Doe Lieutenant,

etc.) he was denied cleaning supplies. Without more information, Plaintiff fails to state a claim.

As such, Count 2 will be dismissed.

                                            Disposition

       Count 1 shall proceed against Officer Harris and John Doe #1 Doctor. Jeff Dennison, in

his official capacity as the Warden of Pinckneyville Correctional Center, is ADDED to the case

for purposes of identifying John Doe #1. Count 2 against John Doe #2 Staff is DISMISSED

without prejudice and the Clerk is DIRECTED to TERMINATE John Doe #2 Staff from the



                                                 3
 Case 3:19-cv-00664-SMY Document 18 Filed 06/22/20 Page 4 of 5 Page ID #69




docket.

          The Clerk of Court shall prepare for Defendants Officer Harris and Jeff Dennison (official

capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Second Amended Complaint, and this Memorandum and Order to the defendants’

place of employment as identified by Plaintiff. If a defendant fails to sign and return the Waiver

of Service of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent,

the Clerk shall take appropriate steps to effect formal service on that defendant, and the Court will

require that defendant to pay the full costs of formal service, to the extent authorized by the Federal

Rules of Civil Procedure.

          If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with the Defendant’s current work address, or, if not known, the Defendant’s

last-known address. This information shall be used only for sending the forms as directed above

or for formally effecting service. Any documentation of the address shall be retained only by the

Clerk. Address information shall not be maintained in the court file or disclosed by the Clerk.

          Defendants are ORDERED to timely file an appropriate responsive pleading to the Second

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merit Review Order. Jeff Dennison, who is only in the case in his official capacity to help

identify John Doe #1, does not need to file a responsive pleading, and will receive information for

identifying the John Doe at a later date.

          If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of



                                                  4
 Case 3:19-cv-00664-SMY Document 18 Filed 06/22/20 Page 5 of 5 Page ID #70




whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       The Clerk of Court is DIRECTED to ENTER the standard qualified protective order

pursuant to the Health Insurance Portability and Accountability Act.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: JUNE 22, 2020


                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge


                                          Notice to Plaintiff

         The Court will take the necessary steps to notify the appropriate defendants of your lawsuit
and serve them with a copy of your Second Amended Complaint. After service has been achieved,
the defendants will enter their appearance and file an Answer to your Second Amended Complaint.
It will likely take at least 60 days from the date of this Order to receive the defendants’ Answer,
but it is entirely possible that it will take 90 days or more. When all the defendants have filed
Answers, the Court will enter a Scheduling Order containing important information on deadlines,
discovery, and procedures. Plaintiff is advised to wait until counsel has appeared for the
defendants before filing any motions in order to give the defendants notice and an opportunity to
respond to those motions. Motions filed before defendants’ counsel has filed an appearance will
generally be denied as premature. Plaintiff need not submit any evidence to the Court at this
time, unless specifically directed to do so.




                                                  5
